DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (Figs. 6 – 8) reading on Claims 15 – 22 & 27 – 28 in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that Zuber (US 2016/0227839 A1) did not read on the limitation in Claim 15 of “a cavity … configured for insertion of an aerosol-generating article into a cavity along a first direction that is substantially perpendicular to a longitudinal axis of the elongate housing”, and/or the requirement does not take on account all structural claim features in view of Zuber, the distinguishing feature is common to all of the species and represents a special technical feature that  provides unity and because the claim language makes a contribution over the prior art, no support for an assertion of posteriori lack of unity (emphasis added). Applicant traversal has been taken and fully considered. However, this is not found persuasive because applicant did not distinctly and specially point out supposed errors at set forth in the requirement (mailed on 2/18/2022) pages 4-6, whether these species 1-7 were linked as to form a single general inventive concept, and submit evidence or identify such evidence now on record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  While applicant’s traversal with respect to claim 15 has been considered, lack of unity would be hold as claim 15 does not make contribution over the prior art as a rejection will be applied (bellow). 
The requirement is still deemed proper and is therefore made FINAL.

Claims 23 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: 
Page 14, Line 4 – “The aerosol-generating article 10” should read “The aerosol-generating device 10”.
Page 14, Line 24 – “the aerosol-generating article 20” should read “the aerosol-generating article 22”.
Page 14, Lines 25-26 – “the aerosol-generating article 20” should read “the aerosol-generating article 22”.
Page 14, Line 26 – “in the longitudinal direction 14” should read “along the longitudinal axis 14”.
Page 15, Line 22 – “The electrical heater 32” should read “The electrical heater 232”.
Page 15, Lines 24 – “the aerosol-generating article 20” should read “the aerosol-generating article 22”.
Page 15, Lines 24-25 – “in the longitudinal direction 14” should read “along the longitudinal axis 14”.
Page 16, Line 13 – “the aerosol-generating article 300” should read “the aerosol-generating device 300”.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “a cavity having a first send” when it should read “a cavity having a first end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 15 (shown on Page 14, Lines 4 – 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 22 & 27 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the term “substantially” which is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “substantially perpendicular” renders the claim indefinite.  Claims 16 – 22 & 27 – 28 are rejected for their dependence upon Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17, 19 – 22, & 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soreide (US 9,498,002 B1).

Regarding Claim 15, Soreide teaches an aerosol-generating device, comprising: an elongate housing having a first end (Fig. 1: Element 106 “first end”, Element 102 “housing”)
a second end (Fig. 1: Element 108 “second end”), 
and a longitudinal axis extending between the first end and the second end (Fig. 1: Element 110 “housing length”); 
a cavity having a first send and a second end, and being configured for insertion of an aerosol-generating article into the cavity along a first direction that is substantially perpendicular to a longitudinal axis of the elongate housing (Fig. 2: Element 202 “vaporizable substance receptacle”);
a first aperture disposed at the first end of the cavity and extending through a first portion of the elongate housing, wherein the aerosol-generating device is configured for insertion of the aerosol-generating article into the cavity through the first aperture (Fig. 5 
    PNG
    media_image1.png
    440
    630
    media_image1.png
    Greyscale
annotated below);

a second aperture disposed at the second end of the cavity and extending through a second portion of the elongate housing (Fig. 5 annotated above), 
wherein the aerosol-generating device is configured for removal of the aerosol- generating article from the cavity through the first aperture or the second aperture, or through the first aperture and the second aperture (Col 6, Line 55 – Col 7, Line 21);
 an electrical power supply disposed within the elongate housing (Col 9, Lines 29 – 31: “In one embodiment, the motor 404 and the controller 406 may be powered by a rechargeable or non-rechargeable battery”); 
at least one electrical heater (Fig. 8: Element 600 “heating element”);
and a controller disposed within the elongate housing and configured to control a supply of electrical power from the electrical power supply to the at least one electrical heater when the aerosol-generating article is received within the cavity (Col 9, Lines 32 – 34: “In one embodiment, the controller 406 provides the circuitry to control operation and rotational movement within the vaporizer 100”; Col 10, Line 61 – Col 11, Line 1: “Returning briefly to FIGS. 1-2, in one embodiment, a button 206, or other actuator, is provided on the housing 102 to activate the heating element 600. The user may depress the button 206 one or more times in order to cause the heating element 600 to be thermally charged. Power from the power supply causes the heating element 600 to reach a temperature sufficient to heat the vaporizable substance to a desired vaporizing temperature”).



Regarding Claim 17, Soreide teaches the aerosol-generating device according to claim 15, wherein the first aperture or the second aperture, or the first aperture and the second aperture, forms an airflow inlet (Fig. Col 6, Lines 23 – 35: “the vaporizable substance receptacle 202 includes one or more apertures so that the vapors produced by the heat can travel from the vaporizable substance receptacle 202 into the output conduit 104 and into the user's mouth. Preferably, the one or more apertures is sized and shaped so as to allow air to enter and/or exit the vaporizable substance receptacle 202, but also resists any herb, or debris from the herbs, or other materials from entering an airflow passage that that is intended to transport heated air into the user's mouth. In a further embodiment, the vaporizable substance receptacle 202 may be formed as a mesh container or another air permeable container”).


Regarding Claim 19, Soreide teaches the aerosol-generating device according to claim 15, further comprising at least one airflow outlet disposed at the second end of the elongate housing, wherein the at least one airflow outlet is in fluid communication with the cavity (Col 6, Lines 23 – 35: “the vaporizable substance receptacle 202 includes one or more apertures so that the vapors produced by the heat can travel from the vaporizable substance receptacle 202 into the output conduit 104 and into the user's mouth. Preferably, the one or more apertures is sized and shaped so as to allow air to enter and/or exit the vaporizable substance receptacle 202, but also resists any herb, or debris from the herbs, or other materials from entering an airflow passage that that is intended to transport heated air into the user's mouth. In a further embodiment, the vaporizable substance receptacle 202 may be formed as a mesh container or another air permeable container”).

Regarding Claim 20, Soreide the aerosol-generating device according to claim 19, further comprising a mouthpiece disposed at the second end of the elongate housing, wherein the at least one airflow outlet is in fluid communication with the mouthpiece (Col 6, Lines 23 – 35: “the vaporizable substance receptacle 202 includes one or more apertures so that the vapors produced by the heat can travel from the vaporizable substance receptacle 202 into the output conduit 104 and into the user's mouth. Preferably, the one or more apertures is sized and shaped so as to allow air to enter and/or exit the vaporizable substance receptacle 202, but also resists any herb, or debris from the herbs, or other materials from entering an airflow passage that that is intended to transport heated air into the user's mouth. In a further embodiment, the vaporizable substance receptacle 202 may be formed as a mesh container or another air permeable container”).

Regarding Claim 21, Soreide the aerosol-generating device according to claim 15, wherein the at least one electrical heater is disposed within the cavity (Fig. 8: Element 600 “heating element”).

Regarding Claim 22, Soreide the aerosol-generating device according to claim 21, wherein the at least one electrical heater comprises a plurality of electrical heaters spaced around an internal wall of the cavity (Fig. 8: Element 600 “heating element”).

Regarding Claim 27, Soreide teaches an aerosol-generating system comprising an aerosol-generating device according to claim 15, and an aerosol-generating article configured for insertion into the cavity (Col 6, Lines 35 – 37: “In yet another embodiment, the vaporizable substance receptacle 202 is formed as a loadable cartridge or pod that is air permeable”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Soreide (US 9,498,002 B1) in view of Howell (US 4,201,230).

Regarding Claim 16, Soreide teaches the aerosol-generating device according to claim 15.
Soreide does not specifically disclose wherein the first aperture or the cavity comprises a tapering portion, and wherein a cross-sectional area of the tapering portion decreases along the first direction.
However, Howell does teach wherein the first aperture or the cavity comprises a tapering portion, and wherein a cross-sectional area of the tapering portion decreases along the first direction (Fig. 2: Element 22 “smoking bowl”).
The vaporizable substance receptacle of Soreide could easily be tapered in order to ensure that the substance to be heated is more secure in the receptacle so that substance loss is mitigated.  Further, tapering of substance cavities is well known in the art and given that both Soreide and Howell relate to devices intended for heating and inhaling tobacco or other herbal substances it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the tapering receptacle of Howell with the vaporizer of Soreide in order to mitigate substance loss and ensure a more secure fit.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soreide (US 9,498,002 B1) in view of Flick (US 2014/0321837 A1).

Regarding Claim 18, Soreide teaches the aerosol-generating device according to claim 15.
Soreide does not specifically teach further comprising at least one airflow inlet disposed at the first end of the elongate housing, wherein the at least one airflow inlet is in fluid communication with the cavity 
However, Flick does disclose further comprising at least one airflow inlet disposed at the first end of the elongate housing, wherein the at least one airflow inlet is in fluid communication with the cavity (Paragraph [0055]: “An air inlet, air outlet and the chamber are preferably arranged so as to define an airflow route from the air inlet to the air outlet via the aerosol-forming chamber, so as to convey the aerosol to the air outlet and into the mouth of a user”).
Soreide does not specifically disclose the location of an airflow inlet into the vaporizer body however it would have been obvious to one skilled in the art at the effective filing date of the invention to combine the airflow inlet of Flick with the vaporizer of Soreide in order to better facilitate a smooth “pulling” (act of inhaling from the mouthpiece end) process when actively using vaporizer and proper airflow through the body.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Soreide (US 9,498,002 B1) in view of Edwards (US 2013/0327327 A1).

Regarding Claim 28, Soreide teaches the aerosol-generating system according to claim 27.
Soreide does not specifically disclose wherein the aerosol-generating system is configured so that the aerosol-generating article is retained within the cavity by an interference fit when the aerosol-generating article is received within the cavity 
However, Edwards does disclose an aerosol-generating cartridge that is retained via interference fit (Paragraph [0149]: “cartridges are slidably and reversibly interference or press fit pressed into position within the inlet end of the mouthpiece 112”).
Soreide does teach “loadable cartridges or pods that would be accompanied by some type of retaining mechanism but it is not specified which type of retaining mechanism that would be (Col 6, Lines 35 – 37: “In yet another embodiment, the vaporizable substance receptacle 202 is formed as a loadable cartridge or pod that is air permeable”).  It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the interference fit retaining mechanism of Edwards with the vaporizer of Soreide in order to better mitigate substance loss and ensure substances are secure in the vaporizer body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761